


Exhibit 10.9.1

        WHEREAS, Tredegar Corporation (the “Company”) maintains the Tredegar
Corporation Retirement Savings Plan Benefit Restoration Plan (the “Plan”) for
the benefit of employees eligible to participate in the Plan; and

        WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) imposes new restrictions and requirements that must be satisfied in
order to assure the deferred taxation of benefits as intended by the Plan; and

        WHEREAS, Code section 409A is effective as to amounts deferred after
2004; and

        WHEREAS, the Company wants to assure that the requirements and
restrictions of Code section 409A will not apply to vested benefits earned or
deferred under the Plan prior to January 1, 2005; and

        WHEREAS, the Company has reserved the right to amend the Plan and the
Company desires to amend the Plan without reducing the benefits available to
participants;

        NOW THEREFORE BE IT RESOLVED, That the Plan is amended so that the
benefits provided under the Plan are limited to (i) benefits which are earned or
accrued and vested or nonforfeitable as of December 31, 2004 and (ii) any
earnings or losses attributable to such benefits.

        RESOLVED FURTHER, That the Company hereby adopts a new deferred
compensation plan (the “New Plan”), effective January 1, 2005, which will
provide as follows:

 * FIRST: The provisions of the New Plan shall be the same as those of the Plan
   (but without a duplication of benefits) except that the New Plan shall not
   include any term, condition or provision that does not satisfy Code section
   409A.

 * SECOND: The benefits provided under the New Plan shall include (i) benefits
   earned or accrued under the Plan which are not vested or nonforfeitable as of
   December 31, 2004, (ii) benefits earned or accrued on or after January 1,
   2005 and (iii) any earnings or losses attributable to the benefits described
   in the preceding clauses (i) and (ii).

        RESOLVED, That the appropriate officers of the Company are hereby
authorized and directed to take such actions and to execute such documents as
may be necessary or desirable to implement the foregoing resolutions all without
the necessity of further action by this Committee.

        RESOLVED FINALLY, That the foregoing resolution shall be effective as of
December 31, 2004.

--------------------------------------------------------------------------------
